Prohibition is sought to prohibit the execution of an order and judgment of the Circuit Court of Dade County quashing an order of the County Judge's Court of Dade County wherein the County Judge of Dade County had granted a motion for new trial in a landlord-and-tenant proceeding, wherein judgment had been rendered in favor of the petitioner, the landlord, and ousting the tenant.
The controlling question here is whether or not the Circuit Court of Dade County had jurisdiction to review the order of the County Judge under writ of certiorari. Section 83.27 Fla. Statutes, provides for review of judgments by appeal after motion for new trial has been denied.
We hold that the provisions of Section 83.27, supra, do not authorize appeal from orders granting new trial. Certiorari *Page 391 
will not lie to review such orders because they do not constitute a final judgment.
Judgment was entered on October 30th in the County Judge's Court. Two days later Respondents filed motion for new trial. The filing of the motion tolled the time fixed in Section 83.25 Fla. Statutes within which warrant of possession is required to issue.
The jurisdiction of the Circuit Court to review proceedings of this nature was fully discussed by us in the case of Dade Realty Corporation v. Schoenthal, 149 Fla. 674,6 So.2d 845.
Certiorari should have been denied.
On authority of our opinion and judgment in the Schoenthal case, the writ of prohibition is granted as prayed.
So ordered.
CHAPMAN, C. J., and THOMAS, J., and HARRISON, Circuit Judge, concur.